Citation Nr: 1721546	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals neck injury.

2.  Entitlement to service connection for degenerative joint disease, thoracolumbar spine (claimed as residuals back injury).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for residuals, chronic kidney infections, to include as due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Winston-Salem, NC subsequently acquired jurisdiction.

The Board remanded the Veteran's claims in April 2012 and August 2015.

The Veteran testified at a March 2012 Board video hearing before a veterans law judge (VLJ).  A transcript of the hearing is of record.  In February 2017, the Veteran was notified of his right to request another Board hearing on the grounds that the VLJ who conducted the March 2012 hearing is no longer employed by the Board.  By a filing of February 2017, the Veteran indicated that he did not wish to reschedule a Board hearing.  The case has been assigned to the undersigned veterans law judge.

In October 2016, following the issuance of the last supplemental statement of the case (SSOC) in June 2016, the Veteran submitted additional medical evidence.  The Veteran has waived initial RO consideration of the evidence, which is accepted for inclusion in the current appeal.  See Veteran's filing of February 2012.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.  The Veteran was not exposed to herbicides during active service, and such exposure cannot be presumed.

2.  The currently existing degenerative joint disease of the cervical spine was not manifest in service and is not attributable to service; arthritis of the cervical spine was not manifest in service or within the one-year presumptive period following service.

3.  The currently existing degenerative joint disease of the thoracic and lumbar spine was not manifest in service and is not attributable to service; arthritis of the thoracic and lumbar spine was not manifest in service or within the one-year presumptive period following service.

4.  A hearing-loss disability of the right ear was not manifest in service and is not attributable to service; an organic disease of the nervous system was not manifest in service or within the one-year presumptive period following service.

5.  Chronic renal insufficiency was not manifest in service and is not attributable to service.  Nephritis was not manifested in service or within the one-year presumptive period following service.

6.  Chronic renal insufficiency was not caused or aggravated by a service-connected disease or injury.





CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or aggravated during service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Residuals of a back injury were not incurred in or aggravated during service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  A right-ear hearing loss disability was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. Chronic renal insufficiency was not incurred in or aggravated during service, and nephritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5. Chronic renal insufficiency is not proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by a letter of May 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The evidence of record includes the Veteran's service treatment records, VA treatment records, Social Security Administration records, private treatment records, statements of the Veteran, and lay statements.  By a memorandum of November 2008, VA made a formal finding on the unavailability of Salisbury VAMC medical records for the period February 1987 to February 1992.

The Veteran underwent VA examinations in October 2008 and March 2016.  Inadequacies of the October 2008 examination reports were noted in the Board's remand order of August 2015.  The March 2016 examination reports reflect that the examiners examined the Veteran, reviewed his medical history including the Veteran's account of his injuries, documented his current medical conditions, and offered nexus opinions supported by a rationale.  The examination reports are adequate for purposes of the appeal.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The RO substantially complied with the Board's remand instructions of August 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In accordance with the remand, the RO sought to secure complete, up-to-date VA and private treatment records, the Veteran was scheduled for VA medical examinations, the Veteran's claims were readjudicated, and an SSOC was issued in June 2016.

Criteria of service connection, generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, organic diseases of the nervous system, and nephritis, if the chronic disease is shown as such during service or manifested to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R.
§ 3.304(b) (2016).  If no preexisting condition is noted upon entry into service, the claimant is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The term "noted" denotes only such conditions as are recorded in examination reports.  See 38 C.F.R. § 3.304(b) (2016).  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2016).

A claimant bears the evidentiary burden of establishing all elements of a service-connection claim.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

Neck disability

The Veteran seeks service connection for "residuals from neck injury," maintaining that a neck injury was incurred during basic training in 1969 and has continued to the present.  See Veteran's claim of May 2008.

The Veteran has cervical spondylosis and cervical cephalgia.  See August 2016 record of Dr. J. M.  He has been diagnosed with foraminal impingement as shown by MRI (see March 2016 VA examination report) and has degenerative joint disease of the cervical spine (see July 2014 VA treatment record).

The Veteran's service treatment records (STRs) document no complaint or treatment relating to the neck.  The Veteran's separation examination of April 1971 revealed that clinical evaluation of the spine was determined to be normal.  

An October 2012 VA treatment record references the Veteran's complaint of neck pain.

The Veteran underwent a VA examination of the cervical spine in March 2016.  The examiner noted a 2014 diagnosis of degenerative disc disease/degenerative joint disease of the cervical spine.  Also noted was the Veteran's report of injuring his neck during basic training when jumping over a ditch and, as a result, being sore off and on over the years until about the 1970s, when a chiropractor gave him a neck adjustment due to complaints of neck stiffness.

The VA examiner offered a negative nexus opinion on the basis that review of the medical record does not show treatment or complaints of neck symptoms during or proximate to military service.  While acknowledging the Veteran's account of injuring his neck while jumping over a ditch while carrying a heavy backpack, rifle, and metal helmet, the examiner found no evidence to associate that injury with the Veteran's degenerative disc disease/degenerative joint disease as shown by MRI in 2014.

As a layperson, the Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has the discretion to conclude that a claimed disorder is not one within the ordinary experience and knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

While the Veteran is competent to report his past and current symptoms of neck pain, the Veteran is not competent to associate his currently diagnosed degenerative joint disease of the cervical spine to any neck injury sustained in 1969 during basic training.  This is not a situation in which a directly observable cause-and-effect relationship is being reported, and the causes of degenerative arthritis are not so well-known that a layperson may be expected to know them.  Furthermore, none of the Jandreau exceptions applies in this case.

The only competent opinion of record with respect to a nexus is the negative opinion of the March 2016 VA medical examiner.  The neck injury that the Veteran reports experiencing during basic training was not found to be at least as likely as not the cause of his degenerative disc disease.  The probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The opinion of the March 2016 VA examiner, being based upon a thorough examination of the Veteran and analysis of his relevant history, is given considerable weight in this case.  The Veteran has not submitted a medical opinion that contradicts the VA examiner's opinion.

The Veteran has been diagnosed with degenerative disc disease of the cervical spine.  Arthritis is listed as a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  In this case, there was no manifestation of arthritis of the cervical spine during service nor is there evidence documenting that the Veteran had arthritis of the spine to a compensable degree during the one-year presumptive period after the Veteran's separation from service.  Examination of the Veteran's cervical spine upon separation from service in April 1971 was normal.  There is no indication in the record that the Veteran had arthritis of the cervical spine until many years after service, and the Veteran is not competent to diagnose such a disorder.  Accordingly, the Veteran's neck disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. § 3.303(b) (2016).

Based on the foregoing, the preponderance of the competent evidence is against finding that the Veteran's degenerative disc disease of the cervical spine manifested during service or is related to service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable here, because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014).

Back disability

The Veteran seeks service connection for a back disorder that he asserts had its onset from an injury during basic training.  See Veteran's claim of May 2008; Veteran's statement of June 2008; VA Form 9 of October 2009.  The Veteran states that he injured the middle of his back during a basic training incident that occurred sometime between July and October 1969.  He reportedly was ordered to jump a large gulley and injured the middle of his back when he landed on the top edge of the far bank.  The Veteran states that he went on sick call, was treated, and was assigned to light duty.  See Veteran's statement of June 2008.  Most recently, however, the Veteran informed the VA medical examiner of March 2016 that he is not claiming a low or mid-back disability and that his current low and mid-back injury is unrelated to service.  The Veteran believes that his current back injury is due to a post-service accident in 1982, when he fell backwards out of a tractor trailer and injured his back.  The Veteran informed the March 2016 VA examiner that jumping into a ditch during an obstacle course during basic training injured his neck, not his back.

The Veteran has been diagnosed with degenerative joint disease of the thoracic and lumbar spine (see October 2008 VA examination report for the spine), status post sacral fusion (see August 2016 record of Dr. J. M.), and spinal stenosis (See VA treatment record of October 2008).  A Social Security Administration (SSA) record of March 2009 notes a primary diagnosis of failed back surgical syndrome and a secondary diagnosis of chronic lumbar radiculopathy left.

Service treatment records of September 1969 note the Veteran's report of lower back pain, and a diagnosis of mild vertebral tendonitis was made.  Low back pain is also noted in STRs of March 1970.  Reference to the basic training accident referred to by the Veteran is not found in the STRs.  A September 1969 STR notes the Veteran's report that he fell on his back in 1964 before entering service and has had recurrent lower back pain since that time.

No preexisting condition was noted upon entry into service.  On the Veteran's entrance examination report of July 1968, the Veteran answered "no" to back trouble of any kind, and upon evaluation he was found to be normal with respect to the spine.  The separation examination report of April 1971 reflects a normal spine upon examination, and the Veteran reported no back symptoms.

An unsigned private treatment record of January 2008 (which does not identify the Veteran by name) notes, with respect to hobbies and interests, "enjoyed working on cars but no longer can due to back problems."

The Veteran underwent a VA examination in October 2008.  The Veteran reported that he injured his back during basic training in 1969 or 1970 when doing an obstacle course.  He reported ongoing intermittent low back pain that he self-treated with aspirin.  The Veteran stated that he reinjured his low back from an occupational injury in 1982 following service.  It was noted that the Veteran had had a laminectomy S1-S2 in 1984.  Current imaging showed degenerative joint disease of the thoracic and lumbar spine with evidence of prior surgery.  A negative nexus opinion was offered.  See October 2008 VA examination report.


The Veteran states, "Since it was of record that I had a back injury before service, then it is logical that my injury was aggravated in the line of duty.  See Veteran's statement of February 2009.  The Veteran argued at the March 2012 Board hearing that a spine injury that pre-existed service was aggravated during his period of service.  He also testified, however, that he injured only his right shoulder at age 15 prior to service (when a car he was working on dropped on his right shoulder and pinned him).  He stated that the pre-service car incident has nothing to do with the spine issues he had in the Army.  He maintains, rather, that his current back disability dates from the September 1969 training accident in which he experienced a sharp pain in his back when he jumped a ditch.  He also noted that he did much heavy lifting during his Army service in the infantry and that his service treatment records show at least ten complaints for back pain between 1969 and 1971.  He testified that he fell on his "tailbone" in 1982 following service, which caused an injury higher up on his back than the in-service injury during basic training.  See transcript of March 2012 Board hearing.

In August 2015, the Board remanded for a new medical examination on the basis that the negative nexus opinion and rationale of the October 2008 VA examiner was inadequate.  Specifically, the rationale's reference to "no evidence of an ongoing back problem after service" appeared to be factually inaccurate, as the Veteran was noted to have had an in-service back injury and ongoing intermittent low back pain for which he self-treated with aspirin.  Furthermore, the October 2008 examiner failed to consider the Veteran's assertion that the 1982 accident affected the back only in a region of the spine lower than that for which service connection is claimed.

The Veteran underwent a VA examination in March 2016.  The examiner noted a 1983 diagnosis of mild degenerative joint disease of the thoracolumbar and sacral spine with intermittent left lower extremity radiculopathy.  The Veteran told the examiner that his current low and mid-back injury is related to a post-service injury in 1982 in which he injured his back from falling backwards out of a tractor trailer.  He reported having had a hemilaminectomy in 1983.

The March 2016 VA examiner offered a negative nexus opinion.  The stated rationale was that the Veteran denied low or mid back injury due to military service during the examination.  According to the Veteran, a workplace injury in 1982 caused his mid/low back problem.   The examiner also noted that "no chronic low back problems are documented during military service" and that the Veteran's exit examination showed a normal low back.  See VA examination report of March 2016.

The Veteran, as a layperson, is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has the discretion to conclude that a disorder at issue is not one within the ordinary experience and knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

While competent to report his past and current symptoms of back pain, associating his currently diagnosed degenerative changes of the thoracic and lumbar spine with the back injury noted in his service treatment records is not a situation in which a directly observable cause-and-effect relationship is being reported.  The causes of degenerative arthritis are not so well-known that a layperson may be expected to know them, and no Jandreau exception applies in this case.  Furthermore, the Veteran has also not shown himself to be a reliable historian as to the onset of his symptoms, having claimed both that he injured his back during the basic training incident and that the incident involved injury only to his neck, not his back.

A service treatment record references the Veteran's report during service of a chronic back injury that pre-dates service, but no preexisting condition with respect to the back was noted upon entry into service.  Therefore the Veteran is presumed to have been in sound condition with respect to his back upon entry into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The competent opinion of the VA medical examiner of March 2016 is negative as to whether the Veteran's degenerative disc disease is related to service.  The back injury that the Veteran experienced during service was not found to be at least as likely as not the cause of his degenerative disc disease.  There is no positive medical opinion of record.  The opinion of the March 2016 VA examiner, being based upon a thorough examination of the Veteran and analysis of his relevant history, is given considerable weight in this case.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The Veteran has not submitted a medical opinion that contradicts the VA examiner's opinion.

The Veteran has been diagnosed with degenerative disc disease of the thoracic and lumbar spine.  Arthritis is listed as a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board finds that, under the facts of this case, the Veteran's back disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. § 3.303(b) (2016).  There was no manifestation of arthritis of the lumbar spine during service or to a compensable degree during the one-year presumptive period after the Veteran's separation from service.  Examination of the Veteran's back upon separation from service in April 1971 was normal.  There is no indication in the record that the Veteran had arthritis of the spine until many years after service, and the Veteran is not competent to diagnose such a disorder.

Based on the foregoing, the preponderance of the competent evidence is against finding that the Veteran's degenerative disc disease of the thoracic and lumbar spine manifested during service or is related to service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable here, because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014).




Bilateral hearing loss

The Veteran seeks service connection for a claimed bilateral hearing loss disability that he asserts had its onset during service.  See Veteran's claim of May 2008; Veteran's statement of June 2008; Veteran's statement of October 2009.  The Veteran's spouse states that she noticed that the Veteran had trouble hearing in 1971.  See April 2016 statement of the Veteran's wife.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

The Veteran's hearing as measured in a March 2016 VA examination was:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
40
LEFT
10
10
15
25
35

The Veteran's speech discrimination scores (Maryland CNC word list) were 92 percent for the right ear and 96 percent for the left ear.  Thus, under the definition of 38 C.F.R. § 3.385, the Veteran has a hearing loss disability of the right ear only.

The Veteran's hearing as shown on his entrance examination report July 1968 was:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
10
15
LEFT
5
-5
-5
15
15


The Veteran's STRs note no complaints or treatment for hearing loss, and the Veteran's hearing was normal upon separation from service.  The Veteran's hearing as shown on his separation examination report of April 1971 was:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
15
LEFT
5
5
5
15
15

The Veteran cites his exposure to excessive noise during his infantry service.  See October 2009 VA Form 9.  The Veteran's DD 214 indicates that his last duty assignment was in the 32nd Infantry Division and that his specialty title was "Arm/Unit Sup Spec." The Veteran's DD 214 also lists badges awarded for the
M-14, M-16, M60 and for grenades.  In light of the Veteran's statement that he was exposed to loud noises in service, as well as his personnel records showing the use of loud weapons, the Board finds that the Veteran was exposed to loud noise during service.

The March 2016 VA medical examiner offered a negative nexus opinion as to the Veteran's hearing loss, concluding that the Veteran's in-service noise exposure did not cause his current hearing loss.  The stated rationale was that the Veteran's service treatment records indicate normal hearing at induction in 1968 and at separation in 1971, with no permanent shift in hearing thresholds greater than normal measurement variability.  The examiner cited a 2006 study finding that a prolonged delay in the onset of noise-induced hearing loss is unlikely.  The examiner also noted, in remarks pertaining to hearing loss, that following service the Veteran was exposed as a civilian to occupational noise as a truck driver intermittently for four years and as a user of all-terrain vehicles, motorcycles, and power/lawn tools.

In determining the likelihood of a nexus between a current disability and an in-service injury, the Board cannot rely solely on the fact that a claimant's hearing was within normal limits for VA purposes, or non-ratable under 38 C.F.R. § 3.385, at the time of his or her separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, the absence of documented hearing loss at service separation was not the sole basis for the VA examiner's negative nexus opinion.  The VA examiner also reasoned that there was no significant shift in hearing shown in service and that delayed onset hearing loss is not likely based on cited medical literature.  This conclusion is not specifically precluded by Hensley.  The examiner also cited the Veteran's occupational noise exposure following service as factors in his hearing loss.

Sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a) for which a presumption of service connection may apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, presumed service connection for a chronic disease is not warranted.  The Veteran contends that he has had a hearing loss disability continually since service.  Hearing loss was not noted during service or within one year of separation.  The first postservice medical evidence of hearing loss dates from March 2016, many years after service.  The Veteran, as a layperson, is competent to state the symptoms of hearing loss.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the Veteran is competent to report his hearing loss during service and continuing symptoms, the Board does not find him to be credible in his assertion.  The Board places significant weight on the separation examination report which assessed the Veteran's right-ear hearing acuity as normal.  The Board has weighed the negative evidence of in service treating medical records and subsequent treating records against the Veteran's statements and that of his spouse.  While lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The March 2016 report of the VA examiner, who is trained to assess hearing loss disabilities, is highly probative evidence of the lack of a nexus.  There is no contrary medical opinion of record that links the Veteran's current hearing loss to his service.  The preponderance of the competent evidence is against finding a nexus between the Veteran's in-service noise exposure and his current hearing loss of the right ear.  Because a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014).

Kidney disability

The Veteran seeks service connection for alleged chronic kidney infections began during service and have continued to the present.  See Veteran's claim of May 2008; VA Form 9 of October 2009.  The Veteran states that he was treated for a kidney infection during service in October 1969 and was later treated two more times for kidney infections while stationed in Korea.  See Veteran's statement of June 2008.  He also argues for service connection on a secondary basis, maintaining that he has chronic kidney problems caused by pain medication taken for a back disability for which the Veteran also seeks service-connection, as discussed above in this order.  See transcript of March 2012 Board hearing; appellate brief of January 2017.

The Veteran has chronic renal insufficiency.  See August 2016 record of Dr. J. M.; June 2008 records of Dr. B.T.; July 2008 record from Dr. L.C.G.  A VA treatment record of October 2008 lists an unspecified disorder of the kidney and urethra on the Veteran's problem list.  A VA treatment record of September 2008 shows a negative urinalysis with no indication of infection.  An April 2009 VA treatment notes the Veteran's complaint of burning during urination, and an assessment of urinary tract infection was made.  A March 2012 private medical record of Dr. D.M. shows a high creatinine level.

The Veteran reported current or past "stomach, liver or intestinal trouble" during his entrance examination of July 1968.  He specifically reported having received prior private treatment for "poisoned kidneys and intestinal flu" and submitted to the examiner a letter from his private doctor.  The letter noted that the Veteran had been treated for chronic recurrent cystitis and pyelitis in November 1963 and May 1968.  See April 1970 letter of Dr. W. P.  The examiner performing the entrance examination noted "Rx'd for kidney infection 3 months ago."  Upon clinical evaluation, the Veteran's G-U system was "normal."  See entrance examination of July 1968.  No current kidney disorder was found.

STRs from September 1969 note negative urinalysis results.  No kidney problem was shown.  The Veteran complained of "kidney problems" in March 1970.  Subsequent urine cultures of March 1970 and May 1970 were negative.  In April 1970, the Veteran reported lysinuria of one week.  Upon examination, the impression was acute GCU [gonococcal urethritis], and procaine penicillin was prescribed.  See April 1970 service treatment record.  A service treatment record of April 1970 notes an impression of urethritis and mild prostatitis.

The Veteran's separation examination of April 1971 found the Veteran's G-U system to be normal upon clinical evaluation.  No abnormalities were noted, and the Veteran reported no kidney or other symptoms.  A urine test was negative.  It was noted that RPR [rapid plasma reagin (test for syphilis)] was non-reactive.

A June 1973 record of Dr. L. M. found the Veteran to have phimosis upon examination of the genitalia and notes that the Veteran underwent the surgical procedures of cystoscopy, bilateral retrograde pyeloureterograms, dilatation of the urethra, and circumcision in June 1973.  The final diagnoses were phimosis, urinary tract infection, and prostatitis.

The Veteran underwent a VA examination in October 2008.  The diagnosis was "recurrent urinary tract infections resolved."  The examiner offered a negative nexus opinion, finding that the Veteran's recurrent urinary tract infections are not caused by or aggravated by military service.  In August 2015, the Board remanded for an additional VA examination and opinion.

The Veteran underwent a VA examination in March 2016.  The examiner noted a 2015 diagnosis of "renal insufficiency currently resolved AMB normal" and a 1963 diagnosis of "long history of recurring superficial penial infections resolved s/p circumcision."  The examiner noted the Veteran's account of a "kidney condition" dating to service and his current reports that the area overlying the left kidney is sore most of the time.  The Veteran reported having developed renal insufficiency from using nonsteroidal anti-inflammatory drugs (NSAIDS) "like candy."

The Veteran was found to not have current renal dysfunction.  A review of the medical records showed a history of urethritis and prostatitis but no urinary or kidney infections during service.  Although the Veteran reported having "kidney infections," no lab results of record showed a past or current kidney infection.  The Veteran was found to have no other pertinent physical findings, complications, conditions, signs or symptoms related to the listed diagnoses.  Laboratory studies of December 2015 showed the Veteran's blood urea nitrogen, creatinine, and EGFR to be normal.

The examiner offered a negative nexus opinion, reaching the conclusion that it was less likely as not that the Veteran's renal insufficiency, claimed as a kidney condition, had its clinical onset during active service or is related to any in-service disease or injury.  It was noted that during service the Veteran was diagnosed with posterior urethritis and mild prostatitis and that no abnormal kidney function was shown by laboratory testing.  The examiner found that, while the Veteran refers to "kidney" infections, he has a documented history of multiple penile infections relating to phimosis and uncircumcised status.  The examiner cited the normal urinalysis and blood tests of 1973, which indicated that the Veteran did not have a kidney condition at that time.  In the examiner's opinion, the renal insufficiency first diagnosed in 2008 was not shown during military service and is not associated with the Veteran's penile infections.  The examiner also stated that the uncontrolled blood pressure shown by the Veteran's medical records is a known cause of renal failure.

The Veteran's entrance examination report noted only a history of treatment and not a current condition of the kidneys.  Therefore this is not a case in which a preexisting condition was noted upon entry into service.  A veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" refers only to conditions recorded in examination reports.  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b) (2016).

It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The findings of the March 2016 VA examiner were supported by the evidence of record and took into account the lay statements and evidence submitted by the Veteran.  The competent medical evidence indicates no nexus between the Veteran's diagnosed renal insufficiency and his service, and no medical opinion of record contradicts the conclusions of the March 2016 VA opinion.  It is the claimant's responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2014).

In reaching this determination, the Board has considered the lay assertions of record, including the contentions of the Veteran in support of a nexus.  Lay witnesses are competent to provide evidence as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a claimant's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  In this case, the Veteran's assertions do not relate to an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of a lay witness.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In addition, the Veteran's contentions are contradicted by the findings of the March 2016 VA examiner who specifically considered the Veteran's lay statements in rendering a negative opinion.

Because the chronic disease nephritis was not noted during service or within one year of separation, the chronic disease presumptive of 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 does not apply.  The Veteran's service treatment records do not show kidney symptoms.  The separation examination of May 1969 reveals a normal urinalysis, and there were no kidney symptoms within one year of service separation.

The Veteran also argues for entitlement to service connection as secondary to his back disability.  See transcript of March 2012 Board hearing; appellate brief of January 2017.  Because the Veteran has been determined not to be entitled to service connection for a back or neck disability (see above discussion in this order), secondary service connection based on those disabilities is not possible.

The Veteran argues that he has had kidney infections since service.  See Veteran's claim of May 2008; Veteran's statement of June 2008.  As pointed out by the March 2016 VA examiner, however, the Veteran did not have kidney infections during service as shown by service treatment records.  During service, the Veteran was diagnosed with gonococcal urethritis, urethritis, and mild prostatitis.  There is no competent evidence linking renal insufficiency to service or to a service-connected disease or injury.  Based on a review of the evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a kidney disorder.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a back injury is denied.

Service connection for hearing loss is denied.

Service connection for residuals, chronic kidney infections is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


